Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art cited (which includes the foreign patent documents cited in the information disclosure statement dated December 29, 2021, alongside the previously disclosed documents, patents, and patent application publications) fails to disclose a status monitoring system comprising: a master node of a wireless mesh network configured to communicate with at least one rod locker monitoring device; the at least one rod locker monitoring device being programmed to: receive second vibration data from the second accelerometer; determine whether the second vibration data exceeds a pre-programmed threshold; and send a rod locker open status notification to the controller device when the second vibration data exceeds the pre-programmed threshold; the controller device being programmed to: receive an activation signal from the remote user electronic device; receive boat location data from the GPS receiver; set an initial boat location when the controller device receives the activation signal; determine a boat location change by comparing current boat location data received from the GPS receiver and the initial boat location; determine a boat 
Regarding claim 12, the prior art cited (which includes the foreign patent documents cited in the information disclosure statement dated December 29, 2021, alongside the previously disclosed documents, patents, and patent application publications) fails to disclose a method for monitoring a status of a fishing boat, the method comprising the steps of: receiving an activation signal from a remote user electronic device; receiving GPS signals from a GPS receiver; receiving a boat vibration signal from a first accelerometer; receiving a rod vibration signal from a second accelerometer; receiving a motor vibration signal from a third accelerometer; setting an initial boat location when receiving the activation signal; determining a boat location change by comparing current boat location data received from the GPS receiver and the initial boat location; determining a boat speed by calculating boat location change during a pre-programmed time period; and energizing a siren and transmitting a trigger 
Regarding claim 15, the prior art cited (which includes the foreign patent documents cited in the information disclosure statement dated December 29, 2021, alongside the previously disclosed documents, patents, and patent application publications) fails to disclose a method for extending the life of a vehicle battery with a controller device comprising a cellular radio and a computing device, the method comprising the steps of sending a command to the cellular radio to turn off the cellular radio when the vehicle battery level drops below a pre-programmed threshold; when the vehicle battery level recovers above the pre-programmed threshold, sending a command to the cellular radio to turn the cellular radio on; and updating a status in the mobile device application. Because of these limitations in the context of other limitations in the claim, the claim as a whole, which is claiming a very specific .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH V LA whose telephone number is (571)272-2970. The examiner can normally be reached 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


							/ANH V LA/                                                                                 Primary Examiner, Art Unit 2684                                                                                                      

ANH V. LA
Primary Examiner
Art Unit 2684



Al
January 15, 2022